           Case 1:21-cv-00655-DKC Document 7 Filed 03/16/21 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                             NORTHERN DIVISION

LISA M.F. KIM, et al.,                          *

      Plaintiffs,                               *      Case No. 1:21-cv-655-DKC
                                                       Hon. Deborah K. Chasanow
v.                                              *

BOARD OF EDUCATION OF                           *
HOWARD COUNTY,
                                                *
      Defendant.
              *     *      *      *      *      *      *     *      *      *

NOTICE OF INVOKING WAIVER PROCEDURE & CERTIFICATE OF SERVICE

      I, Michael F. Smith, co-counsel for Plaintiffs, Pursuant to L.R. 103.2(c), file

this Notice of Invoking Waiver Procedure and Certificate of Service, and state:

      1.      I hereby certify that on March 16, 2021, Plaintiffs invoked the waiver of

service provision of Fed. R. Civ. P. 4(d) and I emailed a Waiver of Service form to

Mark Blom, Esq., General Counsel of Defendant Board of Education of Howard

County, pursuant to his agreement to accept email service at mark_blum@hcpss.org.

I will file the completed Waiver of Service form with the Court upon its receipt back.

      2.      I further certify that on this date I served true and correct copies of the

below-listed documents upon Mr. Blom by emailing them to him at the same email:

      --Complaint for Declaratory and Other Relief, with exhibits (ECF 1 – 1-3);
      --Civil Case Cover Sheet (ECF 1-4);
      --Motion for Admission Pro Hac Vice of J. Christian Adams (ECF 2);
      --Motion for Admission Pro Hac Vice of Maureen Riordan (ECF 3);
      --Paperless Order granting Pro Hac Vice admission – Adams (ECF 4);
      --Paperless Order granting Pro Hac Vice admission – Riordan (ECF 5); and
      --This Notice and Certificate of Service.
        Case 1:21-cv-00655-DKC Document 7 Filed 03/16/21 Page 2 of 2




                                   By: /s/ Michael F. Smith
                                          Michael F. Smith
Dated: March 16, 2021




                                     2
